In a proceeding pursuant to CPLR article 78 inter alia to compel appellant to reinstate petitioner’s pistol license, the appeal is from a judgment of the Supreme Court, Nassau County, entered September 24, 1975, which (1) annulled appellant’s cancellation of petitioner’s license and (2) remitted the matter to appellant with directions that a hearing be held. Permission for the taking of this appeal is hereby granted by Mr. Justice Margett. Judgment affirmed, without costs or disbursements. Upon the. facts before us, Special Term was correct in holding that "A record should be provided which can be reviewed” (see Matter of Armere Holding Corp. v Bell, 44 AD2d 578). Latham, Acting P. J., Margett, Damiani, Rabin and Shapiro, JJ., concur.